DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-5, 7-15 and 17-20, the prior art does not disclose an electronic device and an image processing method of an electronic device having the specific limitations disclosed in claims 1-5, 7-15 and 17-20, wherein the electronic device and image processing method comprises: a camera; a display; an input device; a memory storing a plurality of tone mapping information sets, each of the plurality of tone mapping information sets comprising image information of an image frame and tone mapping information of the image frame; and a processor, wherein the processor is configure to: display, on the display, an image in the memory, receive a first user input through the input device in a state where the image is displayed on the display, identify at least one image frame among a plurality of image frames included in the image, based on the first user input, acquire image information of the at least one image frame and tone mapping information of the at least one image frame by analyzing the at least one image frame, store the acquired image information of the at least one image frame and the acquired tone mapping information of the at least one image frame as another tone mapping information set in the memory, select a first tone mapping information set from among the plurality of tone mapping information sets and the another tone mapping information set, based on a second user input received through the input device, acquire a first image frame captured through the camera, obtain a first feature of the first image frame by analyzing the first image frame identify a second feature of second image frame corresponding to the selected first tone mapping information set, based on image information of the second image frame in the selected first tone mapping information set, compare the first feature and the second feature, thereby providing a comparison result, based on the comparison result, apply tone mapping to the first image frame using tone mapping information of the second image frame in the selected first tone mapping information set, and store image data of the first image frame, in the memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699